2016 UT App 138



               THE UTAH COURT OF APPEALS

                        STATE OF UTAH,
                           Appellee,
                               v.
                         RICK JIMENEZ,
                          Appellant.

                    Memorandum Decision
                      No. 20140841-CA
                     Filed June 30, 2016

           Third District Court, Salt Lake Department
               The Honorable Denise P. Lindberg
                          No. 131905941

        Nathalie S. Skibine and Scott A. Wilson, Attorneys
                           for Appellant
          Sean D. Reyes and Jeanne B. Inouye, Attorneys
                          for Appellee

JUDGE STEPHEN L. ROTH authored this Memorandum Decision, in
which JUDGE MICHELE M. CHRISTIANSEN and SENIOR JUDGE JUDITH
                   M. BILLINGS concurred. 1

ROTH, Judge:

¶1    Rick Jimenez appeals his conviction for burglary, a
second-degree felony, on the ground that the trial court
exceeded its discretion by excluding his medical records exhibit.
We affirm.

¶2   In December 2012, a woman came home to find that
someone had broken into her house in Salt Lake City, Utah.


1. Senior Judge Judith M. Billings sat by special assignment as
authorized by law. See generally Utah R. Jud. Admin. 11-201(6).
                         State v. Jimenez


Plastic insulation had been pushed away from one of the
windows, and a garbage can had been placed underneath. The
window was high enough off the ground that a person standing
on the ground would have to reach up to touch the windowsill,
and the position of the garbage can suggested a means of entry.
A number of items were missing from the house, including small
electronics, watches, clothing, and money. The woman called the
police. An officer came to the woman’s home, took her
statement, and walked through the house without noting
anything of particular interest.

¶3      The next day, the woman noticed “bits” of blood on the
end of a pillow, on her bedroom dresser, on her bathroom
vanity, on the handle of a blender in the kitchen, and on various
items of clothing. She again called the police, who sent a crime
scene investigator to take photos, look for fingerprints, and
obtain a sample of blood from the blender. The only fingerprint
sufficient for comparison did not identify a suspect, and none of
the items missing from the house were ever found. But after a
delay of about six months, the crime lab completed its analysis of
the DNA results from the blood and found that the DNA, when
checked against a database, was a match for Jimenez, a resident
of Ogden, Utah.

¶4     Police questioned Jimenez about the burglary and advised
him that he was a suspect. When an officer showed Jimenez a
picture of the victim’s home, Jimenez claimed that he had never
been there before. When the officer then advised Jimenez that
blood found inside the house matched his DNA profile, Jimenez
responded that “he didn’t understand how that could happen
because he was never inside that house.” Jimenez was charged
with one count of burglary. See Utah Code Ann. § 76-6-202
(LexisNexis 2012).

¶5    At trial, the State argued that the DNA results proved
Jimenez had entered the house and stolen the items. And for the



20140841-CA                     2              2016 UT App 138
                          State v. Jimenez


first time, Jimenez offered an alternative explanation for the
presence of his blood in the house. He claimed that a few days
before the burglary, he had traveled from Ogden with a friend
(D.L.) to help D.L.’s friend in Salt Lake City. Jimenez and D.L.
met D.L.’s girlfriend and another friend at a motel. While they
were there, Jimenez walked to the front of the motel and saw a
little girl crying. He asked her what was wrong, and she
informed him that she needed her medication—Xanax. Jimenez
offered to help, and he, D.L., and D.L.’s girlfriend then drove the
girl to the house of someone she had identified as a friend, who
turned out to be someone Jimenez had grown up with (D.B.).
When Jimenez asked D.B. about the girl’s medication, D.B.
became upset and yelled at Jimenez to “get her out of [the]
house.” But D.B.’s girlfriend said that she could get the girl’s
pills and ran across the street into another house, which turned
out to be the victim’s house. While Jimenez waited for D.B.’s
girlfriend to return, two more girls approached him. One of the
girls had come out of the victim’s house, and the other girl had
two dogs. The first girl told Jimenez that “she” (the reference is
uncertain) did not “have enough money”—apparently to
purchase the medication—and Jimenez came up with $20 and
D.L. with another $3. Then one of the dogs, a pit bull, jumped on
Jimenez and knocked him down. When he stood up, Jimenez
realized that his arm was bleeding. One of the girls went into the
victim’s house to get him a dishrag. After he used the rag to
clean his arm, he returned it to the girl. Jimenez testified that he
and D.L. then went back to Ogden.

¶6     Jimenez claimed that he did not recognize the victim’s
house when the officer first showed it to him during the
interview but that he later recognized the address as being near
the home of his acquaintance D.B. and realized that the burglary
had happened soon after he was there. He surmised that his
blood must have gotten into the house via the dishrag.




20140841-CA                     3                2016 UT App 138
                         State v. Jimenez


¶7      Jimenez also asserted that he had health conditions that
would have precluded him from climbing onto a garbage can
and through a window, as the burglar apparently did. He
testified that he has “six herniated disks,” “a crushed vertebrae
in [his] neck,” and “a tor[n] tendon.” He testified that he has
been treated for these conditions with medication and physical
therapy for the past fourteen years.

¶8      Jimenez sought to introduce medical records to
corroborate his testimony regarding his physical condition. At
trial, the State objected to the admission of the medical records
on relevance grounds. The State asserted that the diagnoses in
the records were based solely on Jimenez’s self-reported injuries
and symptoms and pointed out that the most recent report was
from January 2012, almost a year before the December 2012
burglary. Because the records were not contemporaneous with
the burglary; contained no objective tests, such as x-rays; and
contained no medical opinions regarding the effects of Jimenez’s
condition on his ability to climb onto a garbage can and through
a window, the State argued that the records were irrelevant. 2 The
trial court agreed, explaining that records dating to nearly a year
before the burglary and not containing any objective measures of
injury were not relevant to establish Jimenez’s condition at the
time of the burglary. The court explained that even assuming
that portions of the medical records might be relevant and might
be admissible if redacted, Jimenez had not provided the court
with a redacted version of the medical records in a timely
manner and it was too late to do so. The court further concluded
that because the records were based on Jimenez’s self-reported


2. The State alternatively claimed that the records were hearsay
and that, under rule 403 of the Utah Rules of Evidence, their
probative value was outweighed by their potential to confuse
the jury. The trial court rejected these alternative arguments, and
in light of our holding, we need not address them further.




20140841-CA                     4               2016 UT App 138
                          State v. Jimenez


symptoms, they were cumulative of his testimony and therefore
need not be admitted. Accordingly, the trial court excluded
Jimenez’s medical records exhibit. The jury convicted Jimenez of
the burglary charge, and he now appeals.

¶9     “[W]e review a trial court’s decision to admit or exclude
specific evidence for an abuse of discretion.” State v. Jones, 2015
UT 19, ¶ 12, 345 P.3d 1195 (alteration in original) (citation and
internal quotation marks omitted). Nevertheless, even “[i]n
circumstances where evidence should have been admitted, it is
reviewed for harmless error.” State v. Colwell, 2000 UT 8, ¶ 26,
994 P.2d 177; see also Utah R. Crim. P. 30(a) (“Any error, defect,
irregularity or variance which does not affect the substantial
rights of a party shall be disregarded.”). Exclusion of evidence is
harmful “[i]f it is reasonably likely a different outcome would
result with the introduction of the evidence and confidence in
the verdict is undermined.” Colwell, 2000 UT 8, ¶ 26.

¶10 Jimenez asserts that the medical records were relevant
and not needlessly cumulative and that the court should have
therefore either admitted them in their entirety or given Jimenez
the opportunity to redact them. But even accepting Jimenez’s
arguments, we ultimately conclude that any error on the part of
the trial court was harmless.

¶11 While we do not agree with the trial court that the
medical records were irrelevant to Jimenez’s impossibility
defense, 3 it is unlikely that the admission of the medical records


3. “Evidence is relevant if . . . it has any tendency to make a fact
more or less probable than it would be without the evidence”
and “the fact is of consequence in determining the action.” Utah
R. Evid. 401. Although the evidence of Jimenez’s history of
medical problems could not have definitively shown whether he
was able to climb onto a garbage can and through a window—as
                                                       (continued…)


20140841-CA                     5                2016 UT App 138
                          State v. Jimenez


would have resulted in a different verdict. See id. The DNA
evidence demonstrating the presence of Jimenez’s blood in the
home provided strong evidence of his guilt. The story he told to
explain the presence of the blood was disjointed and
implausible. And his complicated story was revealed for the first
time at trial, after he had given no hint of this convoluted


(…continued)
the medical records were not contemporaneous to the burglary
and contained little information regarding how Jimenez’s
medical problems affected his mobility—they did indicate that
he had previously been diagnosed with back and leg pain, a
herniated disc, and a tendon disorder (though based largely on
his own self-reported history) and that he had been known to
walk with a cane. The medical records therefore constituted
evidence having a tendency to make Jimenez’s ability to climb
onto the garbage can and through the window less likely.
Accordingly, those records were relevant to Jimenez’s defense
(though, ultimately, not so probative that their exclusion was
prejudicial, see infra ¶¶ 11–13). Furthermore, the medical records
were not needlessly cumulative of Jimenez’s testimony, see Utah
R. Evid. 403, because they bolstered Jimenez’s credibility by
indicating that he had previously reported serious back and leg
conditions to medical professionals for the purpose of obtaining
treatment and had not made his claims of back problems for the
first time on the witness stand. See State v. Worthen, 2008 UT App
23, ¶ 26, 177 P.3d 664 (indicating that “evidence that exists in
more than one form” is not necessarily cumulative because it
“may prove to be independently probative at trial” due to the
quality of the source or its corroborative value), aff’d, 2009 UT 79,
222 P.3d 1144. See generally Utah R. Evid. 801(d)(1) (excluding
from the definition of hearsay statements consistent with a
declarant’s testimony “offered to rebut an express or implied
charge that the declarant recently fabricated it or acted from a
recent improper influence or motive in so testifying”).




20140841-CA                      6               2016 UT App 138
                         State v. Jimenez


sequence of events in response to the officer’s revelation during
an initial interview that his blood had been found in the victim’s
house. Rather, he stated only that “he didn’t understand how
that could happen because he was never inside that house.”
Moreover, while his story involved a number of participants—
Jimenez’s friend D.L., D.L.’s girlfriend, another friend of D.L.,
the little girl who needed medication, Jimenez’s own
acquaintance D.B. (who lived just across the street from the
victim’s home), D.B.’s girlfriend, and the two girls with the dogs
(at least one of whom had at one point come out of the victim’s
home itself) 4—no witness appeared at trial to corroborate any
portion of Jimenez’s story of the events of that day.

¶12 Moreover, while medical records or testimony strongly
supporting Jimenez’s assertion that he was physically incapable
of climbing onto the garbage can and through the window might
have prompted the jury to accept the implausible story of how
his blood got into the house, we are unconvinced that the limited
evidence contained in the medical records would have been
sufficient to do so. Although the records corroborated Jimenez’s
testimony by demonstrating that he had reported his claimed
conditions to medical professionals on several occasions prior to
the burglary, other than noting that he used a cane, the records
contain no tests or assessments that give any indication of the
effect of Jimenez’s back condition on his mobility or the
potentially alleviating effect of the medications he was receiving.
And because the records cover only a six-month period, with the
most recent dated nearly a year prior to the burglary, their



4. Jimenez’s testimony makes it somewhat difficult to
distinguish between the various participants, so it is possible
that some of these individuals are actually the same person. The
fact that fewer people may have been involved in the events
related by Jimenez has no effect on our analysis.




20140841-CA                     7               2016 UT App 138
                         State v. Jimenez


ability to substantiate Jimenez’s account of his condition at the
relevant time was limited.

¶13 Under the circumstances of this case, it would have
required highly persuasive evidence that Jimenez was physically
incapable of entering the window for his alternative explanation
for the presence of his DNA in the victim’s house to have raised
a reasonable doubt about his guilt in the mind of the jury. The
probative value of the medical records was too limited to have
accomplished this task. For these reasons, we are not convinced
that any error in the trial court’s decision to exclude the medical
records prejudiced Jimenez. See Colwell, 2000 UT 8, ¶ 26.

¶14   We therefore affirm Jimenez’s conviction.




20140841-CA                     8               2016 UT App 138